DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal
The appeal filed 20 December 2021 is considered moot as the case is currently in condition for allowance and is hereby allowed. 
Allowable Subject Matter
Claims 1, 3-5, and 7-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's remarks dated 17 November 2021 are highly persuasive with regards to the previously cited Rakocy (US 5,893,939) does not have the required two fold rotational symmetry nor does the retention assembly of Rakocy "actuate" when the two sided hook, part 124, is inserted into the retention assembly. The current amendments also overcome previously cited prior art of the Final Rejection dated 18 June 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776